DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to display device has pixel circuits and sensor channels to compensate different characteristic of transistors in pixel circuits.
 Each independent claim identifies, inter alia, the uniquely distinct features:
With respect to claim 1,
a sensor, the sensor comprising:
a first sensing channel corresponding to the first pixel and including a first sampling capacitor; and
a second sensing channel corresponding to the second pixel and including a second sampling capacitor,
wherein, during a first period, the first sensing channel stores a first sampling signal in the first sampling capacitor while the first sensing line is coupled to the first sensing channel, and the second sensing channel stores a second sampling signal in the second sampling capacitor while the second sensing line is disconnected from the second sensing channel.

In reference to claim 10:
 wherein the sensing channel comprises:
a first switch including a first end coupled to the sensing line, and a second end coupled to a third node;
a second switch including a first end coupled to the third node, and a second end coupled to an initialization power supply;
an amplifier including a first input terminal coupled to a reference power supply; a third switch including a first end coupled to the third node, and a second end coupled to a second input terminal of the amplifier; and
a sensing capacitor including a first electrode coupled to the second input terminal of the amplifier and a second electrode coupled to an output terminal of the amplifier.
In reference to claim 16,
applying a scan signal having a turn-on level to a first scan line coupled to a first pixel and a second pixel;
storing a first sampling signal in a first sampling capacitor in a first sensing channel which corresponds to the first pixel during a first period while connecting the first sensing channel to the first pixel; and
storing a second sampling signal in a second sampling capacitor in a second sensing channel which corresponds to the second pixel during the first period while disconnecting the second sensing channel from the second pixel.


The closest prior arts of:
Lee et al. (US 2018/0114815) discloses in Figs. 3 and 4, pixel circuits (P) comprising first transistor (ST1) coupled to the scan line (15A) and first data line (14A); A sensor having first sensing channel (sensing unit #1) and second sensing unit (sensing unit #2) connected to pixels through a sensing line and detecting the driving characteristics of the corresponding pixel. 
Troccoli et al. (US 2008/0136338) discloses in Fig. 3, a pixel circuits (12) and sensor (30) that senses a voltage difference between an input column current in the current line and a voltage of a load drawing on the current line that adjusts a data programming voltage according to the difference.
However, either singularly or in combination, the closest cited arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yoo et al. (US 2018/0033366) discloses an organic emitting display and sensing method therefor.
Huang et al. (US 2018/0254006) discloses a sensing circuit (101) and corresponding ODED pixel circuit (100) with pixel circuit in Fig. 3.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUC Q DINH/Primary Examiner, Art Unit 2692